Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.444 Page 1of13

>

\O o ~ ON Wn

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HUNT & HENRIQUES, Attorneys at Law

Kurtiss A. Jacobs, L.M. #218950
Donald Sherrill # 266038

151 Bernal Road Suite 8

San Jose CA 95119-1306
Telephone: (408) 362-2270
Facsimile: (408) 362-2299

Attorneys for Hunt & Henriques
File No. 1338600

United States District Court

Southern District of California

Eric Caruso,
Plaintiff,
Vs.

Cavalry Portfoilo Svcs,

Portfolio Recovery,

Hunt & Henriques,

Mercantile Adjustments Bureau,
ARS National Services Inc.,

MRS BPO L.L.C.,

Trans Union LLC,
Experian Information Solutions Inc.,
Equifax information Services LLC,
And DOES 1-10,

Defendants.

 

 

Case no. 19-cv-1224 CAB LL

Hunt & Henriques’s Answer to
First Amended Complaint

Hunt & Henriques (H&H) answers the First Amended Complaint as follows:

Preliminary statement

1. The Fair Credit Reporting Act is a public law and thereby speaks for itself.

To the extent that plaintiff purports to represent the law’s substance in any

form other than quoting the law, H&H objects and stands on the law as

enacted. To the extent that plaintiff purports to summarize the law, H&H

1

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.445 Page 2 of 13

Oo © N HD WO BP W NN

BO NO PO DN NY PD DD et
Co SKY BN A BP WD NY KH DOOlUOlmlULlUDPD UAT ODN OU UR Ul UND CO

 

 

objects and stands on the law as enacted.

2. The Fair Credit Reporting Act is a public law and thereby speaks for itself.

To the extent that plaintiff purports to represent the law’s substance in any
form other than quoting the law, H&H objects and stands on the law as

enacted. To the extent that plaintiff purports to summarize the law, H&H

objects and stands on the law as enacted.

. The California Credit Reporting Agency Act is a state law and thereby

speaks for itself. To the extent that plaintiff purports to represent the law’s
substance in any form other than quoting the law, H&H objects and stands on
the law as enacted. To the extent that plaintiff purports to summarize the law,

H&H objects and stands on the law as enacted.

. The California Credit Reporting Agency Act is a state law and thereby

speaks for itself. To the extent that plaintiff purports to represent the law’s
substance in any form other than quoting the law, H&H objects and stands on
the law as enacted. To the extent that plaintiff purports to summarize the law,

H&H objects and stands on the law as enacted

. 15 Unites States Code § 1692 et seg. is a public law and thereby speaks for

itself. To the extent that plaintiff purports to represent the law’s substance in
any form other than quoting the law, H&H objects and stands on the law as
enacted. To the extent that plaintiff purports to summarize the law, H&H
objects and stands on the law as enacted. Notwithstanding these objections,
H&H admits and emphasizes plaintiffs allegation at 4:13:14 that the
FDCPA’s second purpose is “to ensure that those debt collectors who refrain
from using abusive debt collection practices are not competitively
disadvantaged”—and yet when a debt collector such as H&H refrains from
using abusive debt collection practices and in fact spends extraordinary
amounts of time and money complying with the statute and avoiding

violations yet is nevertheless sued without cause and forced to incur

2

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.446 Page 3 of 13

Oo CO —~ WB Nm BP WO NHN =

NO NO Bb NO HN NO KN KN KR rw mm i eet
oo TD Dn ” BP WO NO KY COD CO Ce NN HDB vn SP WHO PO | S&S

 

 

unrecoverable (see 15 USC § 1692k) defense costs, that collector is

competitively disadvantaged.

. 15 Unites States Code § 1692 et seg. is a public law and thereby speaks for

itself. To the extent that plaintiff purports to represent the law’s substance in
any form other than quoting the law, H&H objects and stands on the law as
enacted. To the extent that plaintiff purports to summarize the law, H&H
objects and stands on the law as enacted. Notwithstanding these objections,
H&H admits and emphasizes plaintiff's allegation at 4:13:14 that the
FDCPA’s second purpose is “to ensure that those debt collectors who refrain
from using abusive debt collection practices are not competitively
disadvantaged”—and yet when a debt collector such as H&H refrains from
using abusive debt collection practices and in fact spends extraordinary
amounts of time and money complying with the statute and avoiding
violations yet is nevertheless sued without cause and forced to incur

unrecoverable (see 15 USC § 1692k) defense costs, that collector is

competitively disadvantaged.

. Deny that the FDCPA is a strict liability statute; in fact, 15 USC § 1692k

codifies a good-faith immunity to liability.

. 15 Unites States Code § 1692e is a public law and thereby speaks for itself.

To the extent that plaintiff purports to represent the law’s substance in any
form other than quoting the law, H&H objects and stands on the law as
enacted. To the extent that plaintiff purports to summarize the law, H&H

objects and stands on the law as enacted.

. 15 Unites States Code § 1692d is a public law and thereby speaks for itself.

To the extent that plaintiff purports to represent the law’s substance in any
form other than quoting the law, H&H objects and stands on the law as
enacted. To the extent that plaintiff purports to summarize the law, H&H

objects and stands on the law as enacted.

3

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.447 Page 4 of 13

me GW bd

Oo CO ~~ HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10.15 Unites States Code § 1692c is a public law and thereby speaks for itself.
To the extent that plaintiff purports to represent the law’s substance in any
form other than quoting the law, H&H objects and stands on the law as

enacted. To the extent that plaintiff purports to summarize the law, H&H

11.The California Rosenthal Fair Debt Collection Practices Act is a state law
and thereby speaks for itself. To the extent that plaintiff purports to represent
the law’s substance in any form other than quoting the law, H&H objects and
stands on the law as enacted. To the extent that plaintiff purports to
summarize the law, H&H objects and stands on the law as enacted.
Nothwithstanding these objections, H&H observes and points out that at
6:15-17, plaintiff has misrepresented the law by stating only that “the
Legislature has further determined that there is a need that debt collectors
exercise their responsibility with fairness, honesty, and due regard for the
debtor’s rights”; whereas Civil Code § 1788.1(a)(2) actually states (bold
added), “The Legislature makes the following findings: There is need to
ensure that debt collectors and debtors exercise their responsibilities to one
another with fairness, honesty and due regard for the rights of the other”;
whereas by omitting the reciprocity expressly stated in this law, plaintiff has
abdicated his responsibility.

I. Jurisdiction and venue

12.Deny. Jurisdiction of this court arises under 28 U.S.C. § 1331, as disputed
allegations arising under 15 USC § 1692 present federal questions.

13. Admit.

14.Admit.

Il. Private right to action
15.15 Unites States Code § 1681 is a public law and thereby speaks for itself. To

the extent that plaintiff purports to represent the law’s substance in any form

4

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.448 Page 5 of 13

WN aN Lo No

oOo © ws DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

other than quoting the law, H&H objects and stands on the law as enacted.
To the extent that plaintiff purports to summarize the law, H&H objects and
stands on the law as enacted. As a general proposition, H&H admits that

§ 1681 confers a private right of action under some circumstances. H&H

“4 wh

hat § 1691 gtatac aways tiie SLAY ATTOR} ma Dore O;
LY 10610 States veroatim: (0) ATTORNEY'S FEES Of

oN

a finding by the court that an unsuccessful pleading, motion, or other paper
filed in connection with an action under this section was filed in bad faith or
for purposes of harassment, the court shall award to the prevailing party
attorney’s fees reasonable in relation to the work expended in responding to
the pleading, motion, or other paper.” Object to plaintiffs recitation that

§ 1681n and § 1681o create a private right of action as irrelevant, as plaintiff
has alleged only a violation of § 1681s-2 that does not provide a private right
of action.

16.Deny. The cited case speaks for itself and is distinguishable on its facts from
this action.

17.California Civil Code §§ 1785.15 and 1785.31 are state laws and thereby
speak for themselves. To the extent that plaintiff purports to represent the
law’s substance in any form other than quoting the law, H&H objects and
stands on the law as enacted. To the extent that plaintiff purports to
summarize the law, H&H objects and stands on the law as enacted.

18.Deny. The cited cases speak for themselves and are distinguishable on their
facts from this action.

19.15 Unites States Code § 1692 is a public law and thereby speaks for itself. To
the extent that plaintiff purports to represent the law’s substance in any form
other than quoting the law, H&H objects and stands on the law as enacted.
To the extent that plaintiff purports to summarize the law, H&H objects and
stands on the law as enacted. H&H further notes that the allegation appears to

be truncated and that as written, it says nothing.

5

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.449 Page 6 of 13

Oo CO ~ DB A BSP WH NO

i) KO ho bo NO nN nN NO ie) — — — — — pe — — _ —
oo ~ aN a & bo No — oS \O oo ~l On wm aS Ww NO — S

 

 

20.Civil Code § 1788.30 is a state law and thereby speaks for itself. To the

extent that plaintiff purports to represent the law’s substance in any form
other than quoting the law, H&H objects and stands on the law as enacted.
To the extent that plaintiff purports to summarize the law, H&H objects and
stands on the law as enacted.

III. The parties

21.On information and belief, admit.

22.Admit.

23.H&H does not have standing to admit or deny this allegation.

24.Deny that Hunt & Henriques is a limited liability company. Object to the
undefined and ambiguous terms “attorney staffed” and “professional debt
collection firm,” in particular as the FDCPA defines “debt” differently from
the way that the RFDCPA and the dictionary define “debt.” Admit that H&H
collects overdue financial obligations in all counties in California including
San Diego County. Admit that the stated address is correct.

25.H&H does not have standing to admit or deny this allegation.

26.H&H does not have standing to admit or deny this allegation.

27.H&H objects to any attempt that plaintiff may make to ignore the court’s
order to allege facts against specified defendants and not against defendants
asa group. H&H objects to the allegation’s characterization of H&H together
with three other defendants as “professional consumer debt collection
Defendants,” as the phrase is undefined and ambiguous. H&H does not admit
that the financial obligation that it seeks to collect from plaintiff on behalf of
PRA is a “consumer debt.”

28.Deny that plaintiff has done what he alleges here that he will do.

29.As to H&H, admit. H&H does not have standing to admit or deny this
allegation as to other defendants.

30.As to H&H, deny—and H&H cautioned against this false and reckless

6

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.450 Page 7 of 13

1 allegation in its joinder to PRA’s motion to dismiss the complaint, which
2 motion was granted. By repeating this false allegation after fair warning,
3 plaintiff has violated Rule 11 and 28 USC § 1928. H&H does not have
4 standing to admit or deny this allegation as to other defendants.
5 31.Admit that H&H collects overdue financial obligations and that some of
6 these obligations may be “debts” as defined by 15 USC § 1692a(6) As the
7 vast majority of overdue financial obligations sought by H&H never become
8 the subject of FDCPA claims, H&H has no way of knowing whether the
9 “principal purpose” (as required to fall within § 1692a(6)) of its business is
10 the collection of debts incurred “primarily for personal, family, or household
1 purposes” (as required to fall within § 1692a(5)), and on that basis denies;
12 the burden of proof on this issue is plaintiff's. Deny that H&H is a debt
13 collector as defined by Civil Code § 1788.2(c) as H&H falls within an
14 exception codified within that definition. H&H does not have standing to
15 admit or deny this allegation as to other defendants.

16 32.Deny, except: Admit that H&H at times acted for PRA, but deny that H&H
17 _ was under the direct supervision and control of PRA.

18 V. Facts common to all counts

19 33. H&H does not have standing to admit or deny this allegation.

20 34.Deny, and affirmatively assert that H&H has never reported any credit

 

 

71 account to any credit reporting agency. Deny that H&H sued plaintiff in
22 California state court, and demand that plaintiff amend his complaint to state
3 the case number of said lawsuit. Deny that H&H made any illegal debt
24 collection efforts. Deny that H&H illegally obtained a bogus judgment, and
25 demand that plaintiff amend his complaint to state the case number of said
26 lawsuit, the date on which judgment was entered, and the amount of the
27 judgment.
28 35.H&H does not have standing to admit or deny this allegation.

7

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.451 Page 8 of 13

Loa) aN WwW NO

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

 

 

36.H&H does not have standing to admit or deny this allegation.

37.H&H has insufficient information to admit or deny the first sentence of this
paragraph, and on that basis denies. To the extent that by “Defendants” at
doc_40 9:26 plaintiff intends to include H&H among the defendants subject

£, an aan nn et

wt aonanifering which defandant cn ta
YPeUlly Wis wricn acrenaant Commiitea

1"

+L XK co allesati
L ig ALIVE

to the sweepir
each act, H&H denies the allegation that plaintiff mailed a letter to H&H on
September 08, 2018, as the account that H&H is attempting to collect was not
placed by PRA with H&H until April 10, 2019; as such, H&H could not have
communicated with plaintiff before April 10, 2019; as such, plaintiff would
have had no reason to communicate with H&H on September 08, 2018.

38.Deny that H&H received plaintiff's September 08, 2018 communication for
reasons stated in paragraph 37. Deny that H&H reported any account to any
CRA as stated in paragraph 34.

39.H&H denies all communications that plaintiff alleges he made to H&H in
late 2018 and early 2019, much less “on multiple occasions,” for reasons
stated in paragraph 37. Affirmatively assert that the first communication that
H&H received from plaintiff was postmarked May 22, 2019. Deny that any
communication was improperly handled or improperly responded to. Deny
that plaintiff learned that H&H had reported any charged-off account to
plaintiff's credit file, and deny that H&H made any such report. See
paragraph 30 regarding the sanctionability of this refuted yet repeated
allegation.

40.As alleged against H&H, H&H denies the allegations of this paragraph in
their entirety. H&H does not have standing to admit or deny this allegation as
to other defendants.

41.As alleged against H&H, H&H denies the allegations of this paragraph in

their entirety. H&H does not have standing to admit or deny this allegation as

to other defendants.

8

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.452 Page 9 of 13

Wn

Oo CO I DD

10
11
12
13
14
15

17
18
19
20
21
22
23
24
25
26
27
28

 

 

42.As alleged against H&H, H&H denies the allegations of this paragraph in
their entirety. H&H does not have standing to admit or deny this allegation as
to other defendants.

43.As alleged against H&H, H&H denies the allegations of this paragraph in

or deny this allegation as
to other defendants. As alleged against H&H, H&H denies the allegations of
this paragraph in their entirety. H&H does not have standing to admit or deny
this allegation as to other defendants.

44.As alleged against H&H, H&H denies the allegations of this paragraph in
their entirety. H&H does not have standing to admit or deny this allegation as
to other defendants.

45.Deny that H&H violated any statute, obligation, or duty of any kind. Deny
that plaintiff suffered any harm as a result of any action taken or not taken by
H&H.

Count I — FCRA allegations

The allegation against H&H violates FRCP 11 (see doc_13 2:25-3:8, 4:11)

46.H&H incorporates the above paragraphs herein.

47.As alleged against H&H, H&H denies the allegations of this paragraph in
their entirety. H&H does not have standing to admit or deny this allegation as
to other defendants.

Deny.

Ts 2

Deny.
Deny.

a ©

Deny.

@

Deny.

rm

Deny.
Count IT - CCRAA allegations
48.H&H incorporates the above paragraphs herein.

9

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.453 Page 10 of 13

ws & Ww bh

o So NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

49.As alleged against H&H, H&H denies the allegations of this paragraph in
their entirety. H&H does not have standing to admit or deny this allegation as
to other defendants.
a. Deny.

b. Deny.
c. Deny.

50.As alleged against H&H, H&H denies the allegations of this paragraph in
their entirety. H&H does not have standing to admit or deny this allegation as
to other defendants.

51.As alleged against H&H, H&H denies the allegations of this paragraph in
their entirety. H&H does not have standing to admit or deny this allegation as
to other defendants.

Count III —- FDCPA allegations

52.H&H incorporates the above paragraphs herein.

53.As alleged against H&H, H&H denies the allegations of this paragraph in
their entirety. H&H does not have standing to admit or deny this allegation as
to other defendants.

a. Deny.
b. Deny.

©

Deny.
‘d. Deny.
'e. Deny.
54.Object to the invalid legal conclusion that plaintiff is a consumer within the
meaning of the FDCPA as insufficiently pleaded according to the
requirements set out in /gbal and Twombly. As alleged against H&H, H&H
denies the allegations of this paragraph for reasons stated in paragraph 31.
H&H does not have standing to admit or deny this allegation as to other

defendants.

10

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.454 Page 11 of 13

Oo wo ~TI DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

55.As alleged against H&H, H&H denies the allegations of this paragraph for
reasons stated in paragraph 24. H&H does not have standing to admit or deny
this allegation as to other defendants.

56.As alleged against H&H, H&H denies the allegations of this paragraph in

thatie antivate BOLT dna an +h a at an ing tn admi Aw , awatinan ad
UIC & ILELOLY. LILI WUD not nave st Mill & to aam 1it UL deny this legat ior lds

C
om

to other defendants.
a. Deny.
'b. Deny.
Count IV —- RFDCPA allegations
57.H&H incorporates the above paragraphs herein.
58.As alleged against H&H, H&H denies the allegations of this paragraph both
factually and because under Civil Code § 1788.2(c), H&H is not a “debt
collector” under state law. H&H does not have standing to admit or deny this
allegation as to other defendants.
a. Deny.
b. Deny.
Count V — Declaratory relief allegations
59.H&H incorporates the above paragraphs herein.
60.Paragraph 60 appears to be a prayer and not an allegation, and as such does
not call for an admission or denial. Subparagraphs 1-4 likewise require no
response. Subparagraph 5 is inappropriate in this action, as PRA and H&H
have a constitutional right to sue plaintiff to collect the overdue financial
obligation in state court and if PRA prevails in that action, the credit reports
will be seen to be accurate and should not be ordered deleted in this action.
Subparagraphs 6 and 7 require no response for the same reasons as stated for
subparagraphs 1-4,
WHEREFOR, Hunt & Henriques prays for judgment on the complaint as follows:
a) That plaintiff take nothing on the complaint;

11

 

Hunt & Henriques’s Answer to First Amended Complaint

 
Case 3:19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.455 Page 12 of 13

1 b) For costs of suit herein including reasonable attorney fees as allowed by
contract or statute; and
c) For such other and further relief as the Court may deem just and proper.
/s/ by Kurtiss A. Jacobs

Bm Ww nN

wa

 

Kurtiss A. Jacobs, LL.M. / Donald Sherrill, Esq.
Attorneys for Hunt & Henriques

Oo CO ss NN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

12

 

Hunt & Henriques’s Answer to First Amended Complaint

 
HUNT & HENRIQUES

151 BERNAL ROAD SUITE 8
SAN JOSE CALIFORNIA 95119
TELEPHONE: (800) 680-2426

FACSIMILE: (408) 362-2299

Case 3}

So Oo NIN DBO OHO SP WY NOK

DB NO KN NO BPO DO DN KN Dw mm eee
SS ANA DBD A BP WD NY KF DO CO IY DR wv FP WO HPO KF OC

19-cv-01224-CAB-AHG Document 50 Filed 11/05/19 PagelD.456 Page 13 of 13

CERTIFICATE OF SERVICE

Re: — Eric Caruso v. Hunt & Henriques, et al.
Case Number: 19-cv-1224-CAB-LL
United States District Court, Southern District of California

I, the undersigned, declare as follows:

I am over the age of eighteen years and not a party to this action. My business address is
151 Bernal Road, Suite 8, San Jose, CA 95119. On the date below, I caused the
document(s) listed below to be served via USPS:

Hunt & Henriques’s Answer to First Amended Complaint

on the interested parties in said case as follows:

VIA USPS:

Eric Caruso
1641 Borden Road, Apt. B7
Escondido, CA 92026-2134

Plaintiff in Pro Se

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct. Executed at San Jose, Cakifornia on this 5" day of

November, 2019. ?
TX |

Dated: November 5, 2019 AAW
anantiia Downey
Hunt & Henriques

   
 

   

Page 1 of 1

 

 

 

Certificate of Service
3:19-cv-1224-CAB-LL
1338600.001

 
